                                                Case 5:19-cv-02520-NC Document 46 Filed 06/14/19 Page 1 of 3




                                   1   Ryan W. Koppelman (State Bar No. 290704)
                                       ALSTON & BIRD LLP
                                   2
                                       1950 University Avenue, 5th Floor
                                   3   East Palo Alto, CA 94303
                                       Telephone: 650-838-2000
                                   4   Facsimile: 650-838-2001
                                       E-mail: ryan.koppelman@alston.com
                                   5
                                       Attorney for Defendants
                                   6   NOKIA CORPORATION, NOKIA OF AMERICA
                                       CORPORATION, NOKIA SOLUTIONS AND
                                   7   NETWORKS US LLC, NOKIA SOLUTIONS AND
                                       NETWORKS OY, and NOKIA TECHNOLOGIES OY
                                   8

                                   9
                                                                    UNITED STATES DISTRICT COURT
                                  10
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
                                        CONTINENTAL AUTOMOTIVE
Northern District of California




                                        SYSTEMS, INC.,                             Case No. 5:19-cv-02520-NC
 United States District Court




                                  13

                                  14                   Plaintiff,                  CONSENT OR DECLINATION
                                                                                   TO MAGISTRATE JUDGE
                                  15           v.                                  JURISDICTION

                                  16    AVANCI, LLC, AVANCI PLATFORM
                                        INTERNATIONAL LIMITED, NOKIA
                                  17    CORPORATION, NOKIA OF AMERICA
                                        CORPORATION, NOKIA SOLUTIONS
                                  18    AND NETWORKS US LLC, NOKIA
                                        SOLUTIONS AND NETWORKS OY,
                                  19    NOKIA TECHNOLOGIES OY,
                                        CONVERSANT WIRELESS LICENSING
                                  20    SARL, OPTIS UP HOLDINGS LLC,
                                        OPTIS CELLULAR TECHNOLOGY,
                                  21    LLC, OPTIS WIRELESS TECHNOLOGY,
                                        LLC,
                                  22
                                         Defendants.
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                   Case 5:19-cv-02520-NC Document 46 Filed 06/14/19 Page 2 of 3




                                   1   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                   2   jurisdiction in this matter. Sign this form below your selection.
                                   3
                                             ☐ Consent to Magistrate Judge Jurisdiction
                                   4
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                   5   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                   6
                                       United States Court of Appeals for the Ninth Circuit.
                                   7
                                                OR

                                             ☒ Decline Magistrate Judge Jurisdiction
                                   8

                                   9

                                  10
                                              In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  11   be reassigned to a United States district judge. 1

                                  12
                                           DATED: June 14, 2019                      ALSTON & BIRD LLP
Northern District of California
 United States District Court




                                  13

                                  14                                                 /s/ Ryan W. Koppelman
                                                                                     Ryan W. Koppelman (State Bar No. 290704)
                                  15                                                 ALSTON & BIRD LLP
                                                                                     1950 University Avenue, 5th Floor
                                  16                                                 East Palo Alto, CA 94303
                                                                                     Telephone: 650-838-2000
                                  17                                                 Facsimile: 650-838-2001
                                                                                     E-mail: ryan.koppelman@alston.com
                                  18

                                  19                                                 Attorneys for Defendants
                                                                                     NOKIA CORPORATION, NOKIA OF AMERICA
                                  20                                                 CORPORATION, NOKIA SOLUTIONS AND
                                                                                     NETWORKS US LLC, NOKIA SOLUTIONS AND
                                  21                                                 NETWORKS OY, and NOKIA TECHNOLOGIES OY
                                  22   1
                                         This filing is made by the named Defendants Nokia Corporation, Nokia of America Corporation, Nokia Solutions
                                       and Networks US LLC, Nokia Solutions and Networks Oy, Nokia Technologies Oy (collectively the “Nokia
                                  23
                                       Defendants”). Nokia Solutions and Networks US LLC was merged with and into Alcatel-Lucent USA Inc.,
                                       effective January 1, 2018. Alcatel-Lucent USA Inc. then changed its name to Nokia of America Corporation, also
                                  24
                                       effective January 1, 2018. Accordingly, Nokia Solutions and Networks US LLC is no longer a corporate entity and
                                       by making this motion, the named Nokia Defendants do not concede that Nokia Solutions and Networks US LLC
                                  25   was properly served. In the stipulation extending the named Nokia Defendant’s deadline to respond to the
                                       Complaint, the parties reserved their rights to address this issue at a later date. The named Nokia Defendants reserve
                                  26   any and all rights to raise any and all defenses to Continental’s allegations at the time stipulated by Plaintiff and the
                                       named Nokia Defendants to respond to Plaintiff’s Complaint, including but not limited to defenses related to
                                  27   jurisdiction, venue, or Plaintiff’s failure to state a claim upon which relief may be granted.

                                  28
                                       Case 5:19-cv-02520-NC Document 46 Filed 06/14/19 Page 3 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
